Citation Nr: 0208649	
Decision Date: 07/30/02    Archive Date: 08/02/02	

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fractured teeth 
(other than tooth # 8) due to dental trauma (for purposes 
other than outpatient treatment).

2.  Entitlement to service connection for diabetes. 

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability with hypertension. 

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia. 

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

6.  Entitlement to an increased rating for residuals of a 
back injury, currently evaluated as 20 percent disabling.

7.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of the regular aid and attendance of 
another person or at the housebound rate.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder and the issue 
of whether the veteran is competent to handle disbursement of 
his VA funds without limitation are the subject of separate 
decisions.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter arises from various rating decisions rendered 
since July 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
February 13, 1997; a transcript of that proceeding is of 
record.

The Board originally denied the benefits sought on appeal by 
decision dated August 18, 2000.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  By order dated June 8, 2001, the 
Court vacated the Board's August 18, 2000, decision, and 
remanded the case to the Board for readjudication consistent 
with the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  Of necessity, much of the information reported in 
this decision will be essentially the same as reported in the 
Board's previous decision on the same issues.  

The veteran has also requested and earlier effective date for 
payment of compensation for schizophrenia.  This matter has 
not been developed for appeal and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A dental disorder, other than trauma to tooth number 8, 
did not have its onset during the veteran's military service.

3.  The veteran's active military service from April 1968 to 
November 1969 included 1 month and 15 days of service in the 
Republic of Vietnam.

4. The veteran is presumed to have been exposed to herbicides 
during his Vietnam service.  

5. Diabetes mellitus Type II is presumed to be related to the 
veteran's military service in the Republic of Vietnam.  

6. The Board last denied the veteran service connection for a 
heart disability, to include any cardiovascular 
abnormalities, in March 1987. 

7. Evidence submitted since the Board's March 1987 decision 
is new and bears directly and substantially upon the question 
of whether the veteran has a current heart disability that 
was not diagnosed at the time of that decision.  

8. A heart disability, to include hypertension, did not have 
its onset during the veteran's military service or within one 
year following his discharge therefrom.  

9. The Board last denied the veteran service connection for 
anemia in August 1975.  

10. Evidence submitted since the Board's August 1975 decision 
is new, but does not bear directly and substantially upon the 
question of whether the veteran currently suffers from anemia 
related to military service.

11. The Board last denied the veteran service connection for 
a seizure disorder in March 1987.

12. Evidence submitted since the Board's March 1987 decision 
is new, but does not bear directly and substantially upon the 
question of whether the veteran's current seizure disorder is 
related to service.

13.  The veteran's service-connected low back disability is 
manifested by subjective complaints of pain during use, 
paraspinal muscle tenderness, and no more than moderate 
limitation of range of motion without abnormal mobility or 
significant bone pathology.

14.  The veteran's service-connected disabilities include 
schizophrenia, evaluated as 100 percent disabling; 
noninsulin-dependent diabetes mellitus Type II, not yet 
rated; and right ear hearing loss, evaluated as 
noncompensable.  

15.  The veteran is not bedridden and has not been shown to 
require the regular aid and attendance of another person with 
regard to such functions as dressing himself, keeping himself 
ordinarily clean and presentable, adjusting a special 
prosthetic or orthopedic device, feeding himself, or 
protecting himself from the hazards or dangers incident to 
his daily environment.  

16.  The veteran is not substantially confined to his 
dwelling and the immediate premises or to the ward or 
clinical areas of an institution by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  A dental disorder (other than trauma to tooth number 8) 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-
32 (Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

2.  Noninsulin-dependent diabetes mellitus Type II was 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).  

3.  The March 1987 Board decision that denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  

4.  Evidence submitted since the March 1987 Board decision 
that denied service connection for a heart disorder is new 
and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(2001).  

5.  Neither a heart disability nor hypertension was incurred 
in, or aggravated by, active military service, and neither 
may be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 38 U.S.C.A. §§ 5103, 5103A, 
and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

6.  The August 1975 Board decision that denied service 
connection for anemia is final.  38 U.S.C.A. § 7104(b) (West 
1991).  

7.  Evidence submitted since the Board's August 1975 decision 
that denied service connection for anemia is not new and 
material, and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(2001).  

8.  The March 1987 Board decision that denied service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  

9.  Evidence submitted since the Board's March 1987 decision 
that denied service connection for a seizure disorder is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a).

10.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected low back injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5295 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).

11.  The criteria for entitlement to SMC by reason of being 
in need of aid and attendance or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.350, 3.352 (2001); 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  The Court has 
held that all provisions of the VCAA are retroactive and that 
the VCAA may be "potentially applicable to claims pending on 
the date of the VCAA enactment."  Holliday v. Principi, 
14Vet. App. 280, 286 (2001); cf. Dyment v. Principi, 287 F. 
3d 1377 (Fed. Cir. 2002) (holding the duty-to assist and 
duty-to-notify provisions of the VCAA are not retroactive); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, which 
informed him of the evidence used in conjunction with his 
claims, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
The veteran also was given a personal hearing before the 
undersigned, and was given an opportunity to submit 
additional evidence at that time.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The veteran also was given an 
opportunity to submit additional evidence in support of his 
claims.  

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of this appeal has been obtained.  The 
veteran has been represented by counsel familiar with the 
VCAA and the veteran's representative objected to the 
Secretary's motion before the court to remand the case for 
readjudication by the Board under the VCAA.  No additional 
development by VA has been requested.  In telephone contacts 
to the Board in January and March 2002, the veteran asked 
that his case be adjudicated without further delay.  As such, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  
Parenthetically, the Board notes that the veteran submitted 
additional evidence regarding the veteran's claim for SMC and 
waived its review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2001).  The Board will consider it accordingly.  




II.  Service Connection for Residuals of Fractured Teeth 
(Other than
Tooth No. 8) Due to Dental Trauma (for Purposes Other
than Outpatient Treatment)

The veteran contends that he sustained fractured teeth (other 
than tooth No. 8) as a result of trauma during military 
service.  In this regard, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated by, military service.  See 38 U.S.C.A. § 1110.  
In addition, when a chronic disease is shown in service, a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at that time is required.  See 38 U.S.C.A. 
§ 3.303(a).  If chronicity in service is not established, a 
showing of continuity of symptomatology after discharge from 
service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Alternatively, service 
connection may be granted for any disorder diagnosed after 
discharge from service when all of the evidence establishes 
that the disability was incurred in service.  See 38 C.F.R. 
§ 3.303(d); See also Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).  It is within this context that the veteran's 
claim must be examined. 

As a preliminary matter, the Board notes that service 
connection has been established for VA outpatient treatment 
purposes for tooth No. 8 as a result of trauma during 
service.  Thus, the question remaining is whether any other 
current 
dental disability is related to service.  The veteran's 
service dental records are negative regarding trauma to any 
of the veteran's teeth other than to tooth No. 8.  Moreover, 
post-service records of the veteran's dental treatment from 
June 1995 to October 1997 indicate treatment for teeth Nos. 
5, 9, 14, 16, 18, 19, 30, and 32; however, these records do 
not indicate that this treatment was in any way related to an 
incident of the veteran's military service.

Absent evidence of trauma during service resulting in 
fractures to teeth other than tooth No. 8, and absent post 
service clinical evidence establishing a nexus between any 
current fractures to teeth other No. 8 and the veteran's 
military service, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought.  
Parenthetically, the Board notes that the RO denied this 
claim as "not well grounded."  The record also indicates that 
the RO addressed this claim on the merits.  Given this, and 
the fact that there is no indication of the existence of 
additional relevant evidence that could serve to support the 
veteran's claim, there is no further duty on the part of VA 
to notify the veteran of evidence required in furtherance of 
this claim.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

III. Entitlement to Service Connection for Diabetes Mellitus

The veteran contends that he developed diabetes mellitus as a 
result of his exposure to herbicides in the Republic of 
Vietnam.  The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309 are incorporated herein by 
reference.  In addition, if a veteran was exposed to a 
herbicide agent during active military service, service 
connection may be granted for certain diseases if the 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable 
presumptive provisions of 38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2001), and 38 C.F.R. § 3.307(d) are satisfied.  In this 
regard, effective July 9th, 2001, Type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
was added to the list of diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(e).  See 66 Fed. 
Reg. 23,166 (May 8, 2001).  Pursuant thereto, Type II 
diabetes shall be service connected if it becomes manifest at 
any time following the veteran's exposure to herbicides 
during military service.

The record indicates that the veteran served in the Republic 
of Vietnam for 1 month and 15 days.  Because his service in 
the Republic of Vietnam was during the period beginning on 
January 9, 1962, and ending on May 7, 1975, it meets the 
requirements set forth in 38 U.S.C.A. § 1116(a)(1)(A).  The 
record also indicates that the veteran has been diagnosed and 
treated for diabetes mellitus for a number of years.  
Moreover, during VA medical treatment administered in October 
2001, he was diagnosed with Type II diabetes mellitus.  As 
such, service connection for Type II diabetes mellitus is 
warranted.

IV. New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Heart Disability, 
To Include Hypertension

Generally, a final decision by the Board may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20, 1100.  Pursuant to 38 U.S.C.A. § 5108, 
however, a claim which has been disallowed shall be reopened 
by the Secretary if new and material evidence is presented or 
secured with respect to the claim, and the former disposition 
of the claim shall be reviewed.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a 3-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration" i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing  Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  

The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, at 1359, citing 
38 C.F.R. § 3.156(a).  This need not mean that the evidence 
warrants a revision of the prior determination, but is 
intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d. at 1363, 
citing Adjudication; Pensions, Compensation, Dependency:  New 
and Material Evidence; Standard Definition, and 55 Fed. Reg. 
19088 (1990).  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened. 

Service connection, as previously noted, may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  See 38 U.S.C.A. 
§ 1110.  Additionally, with regard to heart disease and 
hypertension, service connection may be granted if these 
disabilities become manifest to a degree of 10 percent or 
more during the one-year period following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In March 1987, the Board denied the veteran service 
connection for a heart disorder, to include any 
cardiovascular abnormalities.  That decision is final.  See 
38 U.S.C.A. § 7104.  As such, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the Board's March 1987 decision.

Because the more recent medical evidence indicates that the 
veteran has a diagnosis of hypertension, whereas the absence 
of such a diagnosis was a predicate for the prior final 
denial of the veteran's claim, this evidence is new and bears 
directly and substantially on the issue at hand.  Moreover, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that "new and material" evidence has been submitted to 
reopen the veteran's claim for service connection for a heart 
disorder with hypertension.

Having reopened the veteran's claim for service connection 
for a heart disorder with hypertension, the next step is 
consideration of this claim on a de novo basis.

The veteran's service medical records fail to reflect the 
presence of a heart disability with hypertension during 
military service.  Nor, for that matter, does the record 
reflect a diagnosis of these disorders within one year 
following his discharge from military service.  During a VA 
physical examination conducted in February 1970, the 
veteran's heart and peripheral blood vessels were noted to be 
normal.  Instead, the first indication of a possible heart 
disability and hypertension was noted during a private 
hospitalization in February 1990.  Neither the report of that 
hospitalization nor any subsequent clinical evidence dealing 
with the veteran's heart and hypertension relates those 
disorders to his military service.  The only evidence of 
record supporting the veteran's claim is his own opinion, as 
indicated in testimony that he offered in February 1997 
before the undersigned.  The veteran, however, is a layman, 
and does not possess the requisite medical expertise needed 
to render a diagnosis or to provide a competent opinion 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. at 494-495.

Given the absence of clinical evidence to support the 
veteran's claim for service connection for a heart disability 
with hypertension, there is no reasonable basis upon which to 
predicate a grant of the benefit sought.

V.  New and Material Evidence to Reopen a Claim for
Service Connection for Anemia

The record indicates that the Board denied the veteran 
service connection for anemia in August 1975.  That decision 
is final, and may not be reopened based upon the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Instead, the veteran must submit "new and material" evidence 
as previously cited.  See 38 C.F.R. § 3.156.

The evidence of record at the time of the Board's August 1975 
decision indicated that the veteran had been treated for 
hemolytic anemia secondary to glucose 6 phosphate 
dehydrogenase (G6PD) deficiency in service.  That disorder 
was noted to be congenital in nature and asymptomatic during 
a VA physical examination conducted in February 1970.  See 
38 C.F.R. § 3.303(c).  None of the evidence of record when 
the Board rendered its August 1975 decision contradicted that 
opinion.

The evidence submitted subsequent to the Board's August 1975 
decision includes reports of the veteran's inpatient 
treatment at Lima State Hospital in November 1980 and August 
1981.  These reflected a probable G6PD deficit by history, 
but there is no indication that this disorder was clinically 
demonstrated by blood testing or examination.  An April 1990 
report from the Oakwood Forensic Center also contains a 
diagnosis of a history of G6PD deficiency "by previous 
report, as related by the patient."  Similarly, reports of 
the veteran's private and VA medical treatment, respectively, 
during 1993 and 1995 reflect a history of G6PD deficiency by 
history, but not substantiated by laboratory studies.  
Finally, the record contains testimony offered by the veteran 
in February 1997 at a personal hearing before the 
undersigned.

The evidence submitted since the Board rendered its August 
1975 decision is, in part, new because it was not of record 
when that decision was rendered.  However, 
it does not bear "directly and substantially" upon the 
question of whether the veteran's claimed anemia was incurred 
or aggravated by military service.  Thus, it is not probative 
of the issue at hand.  See Cox, 5 Vet. App. at 98.  Given 
this, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
155 F. 3d and 1359.  As such, it is insufficient to reopen 
the claim of entitlement to service connection for anemia.  
See  38 U.S.C.A. § 5108. 

VI. New and Material Evidence to Reopen a Claim of 
Entitlement to 
Service Connection for a Seizure Disorder

The Board last denied the veteran service connection for a 
seizure disorder by decision dated in March 1987.  That 
decision is final.  See 38 U.S.C.A. § 7104.  As such, the 
provisions of 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), as 
well as the case law previously cited and the provisions of 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
and 3.309 are for application.

The evidence that was before the Board in March 1987 decision 
included the veteran's service medical records and records of 
the veteran's medical treatment and examination from 1970 
until the mid-1980's.  This indicated that during a VA 
hospitalization in September 1970, the veteran complained 
that he had experienced a convulsion one day prior to 
admission, and that he had lost consciousness during the 
episode.  Neurological studies and X-rays of the veteran's 
skull were within normal limits.  Headache of undetermined 
etiology and convulsion by history were diagnosed.  
Similarly, the results of an electroencephalogram performed 
in January 1976 were within normal limits.  Subsequent 
neurological studies performed by both private and VA medical 
facilities from 1976 until 1985 resulted in normal findings.  
However, in July 1985, abnormal findings resulted from an 
electroencephalogram that were compatible with mild cerebral 
dysfunction.  The Board denied the veteran service connection 
for seizures because they had not been manifested during 
military service or to a compensable degree within one year 
following the veteran's discharge therefrom. 

Evidence added to the record since the Board's March 1987 
decision includes reports of the veteran's private and VA 
treatment and examination, as well as testimony that he 
offered in February 1997 at a personal hearing before the 
undersigned.  In the aggregate, these records indicate that 
the veteran was noted to have a history of epilepsy during 
treatment at a private medical facility in September 1987, 
July 1988, and April 1990.  A private medical report dated in 
January 1993 indicates that the veteran had had epileptic 
seizures, and had been treated with Dilantin for this 
disorder.  

Although the evidence received subsequent to the Board's 1987 
decision is "new" in that it was not considered when the 
Board rendered its decision, it does not bear directly and 
substantially upon the specific matter under consideration 
because it does not tend to provide a nexus between the more 
recently diagnosed epileptic seizures and the veteran's 
military service.  Thus, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Because no new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a seizure disorder, that claim may not be 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

VII.  Increased Rating for Residuals of a Back Injury

The veteran contends that the disability at issue is more 
severe than currently evaluated.  At the February 1997 
personal hearing before the undersigned, the veteran 
indicated that he experienced radiating back pain that was 
constant, and that he was unable to bend his back to touch 
his toes.  In this regard, disability evaluations are based 
upon a comparison of clinical findings with the applicable 
schedular criteria.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Clinical findings, however, are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Additionally, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran's service-connected low back disability has been 
rated under the provisions of 38 C.F.R. § 4.71a, DC 5295.  
Pursuant thereto, a 20 percent rating is warranted in cases 
of lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

From an historical standpoint, it should be noted that 
service connection was granted for low back pain experienced 
by the veteran during military service.  This apparently was 
the result of injury that the veteran sustained when he fell 
in a bunker while serving in the Republic of Vietnam.  During 
the early seventies, VA physical examinations indicated that 
the veteran was able to forward flex his lumbosacral spine to 
80 degrees.  Extension of the lumbar spine was within normal 
limits, and no tenderness was reported with regard to that 
spinal segment.  A 20 percent disability rating was assigned, 
and has remained in effect since that time.  

In March 1999, the veteran underwent a VA examination of the 
spine.  He complained of chronic back pain for over 30 years.  
The veteran was able to ambulate without assistance.  The 
examiner observed some tenderness and soreness across the 
spine at the paraspinous muscles to the right and left sides.  
Forward flexion of the lumbar spine was to 70 degrees, and 
extension, bending, and lateral rotation was to 30 to 
35 degrees.  Pain was demonstrated at the extremes of motion.  
The veteran was able to rise onto his toes and heels and 
squat.  The diagnosis was a residual injury of the 
lumbosacral spine; the examiner indicated that any changes 
that might be due to a motor vehicle accident in January 1997 
could not be separated symptomatically from his residual 
inservice injury.  X-rays of the lumbar spine revealed a 
Schmorl's node of the lumbar spine, with no significant bony 
pathology.  

The veteran also underwent a VA neurological examination in 
April 1999.  The veteran's claims folder was reviewed by the 
examiner in conjunction with the examination.  The veteran 
again complained of severe back pain, and said that this was 
made worse by changes in the weather, lying on his back, or 
bending over or stooping.  During the examination, the 
veteran was able to forward flex the lumbar spine to 
40 degrees, backward extension was limited to 10 degrees, and 
bilateral lateroflexion and rotation were limited to 
20 degrees.  No paraspinal muscle tenderness was apparent.  
In rendering an impression, the examiner noted that the 
veteran had only limited range of motion of the lumbar spine, 
but that his sensory loss in the lower extremities was 
consistent with diabetic peripheral neuropathy, rather than 
radiculopathy.  The examiner also commented that the 1997 
motor vehicle accident did not result in injury to the lumbar 
spine, and that the veteran's complaints of severe back pain 
were "not in concert with the physical examination findings 
or with the findings on imaging of his lumbar spine."  

Currently, the veteran's low back disability is manifested by 
limitation of forward flexion to no more than 40 degrees, 
backward extension to 10 degrees, bilateral lateroflexion and 
rotation to 20 degrees, some tenderness and soreness, and 
complaints of pain at the extremes of range of motion 
testing.  The Board assumes for rating purposes that all of 
the reported symptomatology is attributable to the veteran's 
service-connected lumbar spine disorder, rather than to an 
intervening back injury or diabetic neuropathy.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether signs 
and symptoms can be attributed to the service-connected 
condition).  

The veteran's symptomatology does not more nearly approximate 
the criteria for a 40 percent rating under the provisions of 
38 C.F.R. § 4.71a, DC 5295.  The veteran ambulates without 
assistance, and does not have abnormal mobility on forced 
motion.  No osteoarthritic changes or other significant bony 
pathology was reported.  Although pain was demonstrated 
during range of motion testing, this pain was only apparent 
with extremes of motion; as such, the Board finds that this 
symptomatology, in and of itself, is insufficient to 
predicate a higher evaluation and is encompassed within the 
currently assigned 20 percent rating.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-207 (1996); 38 C.F.R. §§  4.40, 4.45 
(2001).  

The Board has considered all potentially applicable 
diagnostic criteria in conjunction with the veteran's claim 
for a higher evaluation, but there is no evidence of 
residuals of a vertebral fracture, ankylosis of the lumbar 
spine at either a favorable or unfavorable angle, or severe 
intervertebral disc syndrome, productive of recurrent attacks 
with little relief.  As such, the criteria cited in the 
provisions of 38 C.F.R. § 4.71a, DC 5286 through 5293 are not 
for application.  In short, the Board finds that the evidence 
does not support an evaluation in excess of 20 percent for 
the veteran's service-connected lumbar spine disorder under 
the applicable schedular criteria.

As a final matter, it should be noted that the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are not for 
application in this case.  There is no indication that the 
veteran's service-connected low back disability has required 
frequent periods of hospitalization since his discharge from 
military service.  Moreover, although the veteran has not 
been gainfully employed, it does not appear that this is as a 
result of his service-connected low back disability; instead, 
this is the product of his service-connected psychiatric 
disorder.  Absent evidence of either marked interference with 
employment beyond that contemplated by the applicable 
schedular provisions or frequent periods of hospitalization 
for the disability at issue, there is no basis 
to conclude that it is more serious than currently evaluated.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  
VIII.  Entitlement to SMC by Reason of Being in Need of 
Regular Aid and Attendance or at the Housebound Rate

SMC pursuant to 38 U.S.C.A. § 1114(l) is payable in cases 
where the veteran is so helpless as to be in need of regular 
aid and attendance.  The criteria for determining that the 
veteran is in need of regular aid and attendance are 
contained in 38 C.F.R. § 3.352(a).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of the claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; an inability 
to attend to the wants of nature; or an incapacity, whether 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  Id.  

"Bedridden" status will be a proper basis for the 
determination of the  need for regular aid and attendance.  
For the purposes of this paragraph, "bedridden" means 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day, to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
conditions are such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  Id.  

Also, SMC may be paid to a veteran in cases where he has a 
single service-connected disability rated as 100 percent 
disabling and either (a) an additional service-connected 
disability, or disabilities, independently rated as 
60 percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
systems; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  The applicable laws and regulations contain no 
provision allowing for the consideration of nonservice-
connected disabilities in the determination of aid and 
attendance or housebound status for the purposes of SMC 
entitlement.  

In this case, the veteran's service-connected disabilities 
are schizophrenia, evaluated as 100 percent disabling; the 
residuals of a low back injury, rated as 20 percent 
disabling; and diabetes mellitus, Type II, not yet rated.  To 
this point, there is no separate disability or disabilities 
evaluated at 60 percent in addition to the veteran's 
schizophrenia, but he has not contended that he is entitled 
to special monthly compensation on this basis.  As such, 
essential questions in this case become whether the record 
establishes that the veteran is in need of regular aid and 
attendance or is permanently housebound by reason of a 
service-connected disability or disabilities.

Significantly, the veteran did not report for two VA 
examinations in conjunction with his claim in January 1994.  
VA's statutory duty to assist the veteran with the 
development of facts pertinent to his claim is not a one-way 
street, and he cannot passively wait for assistance in those 
circumstances where he may or should assist in development 
putative evidence, such as appearing for a VA examination.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 
the circumstances, the Board has considered the other recent 
evidence of record in order to determine whether this may 
provide a basis for entitlement to SMC.

The evidence indicates that during a VA hospitalization 
during the latter part of 1994, the veteran was noted to be 
living with his sister and was dressed in dirty clothing.  A 
February 1996 VA  hospital report indicates that the veteran 
appeared disheveled with "street clothes."  A subsequent 
hospitalization report, covering the period from March to May 
1996, indicates that the veteran took passes to look for 
housing and found an apartment with the help of his sister.  
An October 1996 VA psychiatric examination report and the 
report of a May 1997 VA  hospitalization are essentially 
devoid of information regarding the veteran's living 
situation.  The report of a January 1997 private 
hospitalization indicates that the veteran received emergency 
care following a motor vehicle accident in which he was the 
driver.  Also, during a March 1999 VA examination, the 
veteran reported that he could do "normal daily activity."  
The report of an April 1999 VA examination reflects that the 
veteran admitted to not having washed in over two weeks, but 
he was dressed "appropriately."  

The most recent evidence of record is contained in an October 
2001 statement from a VA physician.  The veteran indicated at 
that time that his chief complaint was that he did not have 
enough money and that his clothes and furniture were torn up.  
The examiner observed that the veteran was disheveled, 
unkempt, but fairly well groomed.  No restrictions of his 
extremities and spine were noted.  The examiner concluded 
that daily skilled services were not indicated.  

Financial hardship, as such, offers no legal basis for the 
award of SMC.  The Board does not doubt that the veteran's 
psychiatric disability, in particular, has resulted in very 
significant social and occupational impairment.  VA has 
recognized that he is totally disabled due to schizophrenia.  
Entitlement to SMC, however, either by reason of being in 
need of aid and attendance or at the housebound rate, 
requires that certain additional criteria be met.  The 
evidence shows that the veteran has been noted to have poor 
personal hygiene and dress on several occasions, but there is 
no indication from the record that this is due to the 
veteran's inability for medical reasons to maintain his 
hygiene and personal appearance.  Similarly, there is no 
evidence of a need for aid with using orthopedic devices, 
feeding, attending to the wants of nature, or protection from 
the hazards or dangers of daily living.  The veteran is not 
bedridden.  As such, the record does not establish that the 
veteran requires aid and attendance.

Although the veteran has been hospitalized due to his 
service-connected psychiatric disorder on multiple occasions 
during the pendency of this appeal, he has not been 
hospitalized since 1997 and the record does not establish 
that the veteran is housebound by reason of a service-
connected disability or disabilities..  There is no 
indication that he is "substantially confined" to the ward or 
clinical areas of an institution.  Nor is there any evidence 
that he has been confined to his dwelling and the immediate 
premises.  Of course, if the veteran eventually receives an 
independent rating of 60 percent or greater for service-
connected disability unrelated to his schizophrenia, this may 
provide a basis for special monthly compensation.  

Given the foregoing, the Board finds that the criteria for 
SMC on the basis of needing regular aid and attendance or at 
the housebound rate have not been met in this case. 

As a final matter, the Board notes as to all material issues 
in this case that the evidence is not evenly balanced and 
that the doctrine of resolving doubt in the veteran's favor 
is not for application.  See Ferguson v. Principi, 273 F.3d, 
1072 (Fed. Cir. 2001). (The statute, 38 U.S.C.A. § 5107(b), 
only requires that the Board consider all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence.)



ORDER

Service connection for residuals of fractured teeth due to 
dental trauma (other than Tooth Number 8) (for purposes other 
than outpatient treatment) is denied.

New and material evidence has been submitted with regard to 
the veteran's previously denied claim of entitlement to 
service connection for a heart disability with hypertension, 
and the claim has been reopened.  However, service connection 
for these disorders is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for anemia, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a seizure 
disorder, the appeal is denied.

The claim of entitlement to an increased rating for residuals 
of a low back injury, currently evaluated as 20 percent 
disabling, is denied.

The claim of entitlement to SMC by reason of being in need of 
aid and attendance or at the housebound rate is denied.

Service connection for diabetes mellitus, Type II, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

